 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12

13                                                         Case No. 1:18-cv-01629-EPG
      JOHNNY PADILLA NAJERA,
14                                                         ORDER GRANTING STIPULATION FOR
             v.                                            EXTENSION OF TIME
15
      ANDREW SAUL, Acting Commissioner of
16    Social Security,                                     (ECF No. 13)

17                       Defendant.

18

19
            Plaintiff Johnny Padilla Najera and Defendant Andrew Saul, Acting Commissioner of
20
     Social Security, have stipulated that Plaintiff shall have an extension of time from 07/10/2019 to
21
     08/09/2019 to serve Defendant with Plaintiff’s opening brief. The parties further stipulate that
22
     Defendant’s responsive brief will be due on 09/08/2019, and that all other dates in the Court’s
23
     scheduling order be extended accordingly.
24
     \\\
25
     \\\
26
     \\\
27
     \\\
28
                                                      1
 1
            Finding good cause for the stipulation, IT IS ORDERED that Plaintiff shall have a 30-day
 2
     extension of time, from 07/10/2019 to 08/09/2019 to serve Defendant with its opening brief. IT IS
 3
     FURTHER ORDERED that Defendant’s Responsive brief will be due by 09/08/2019, and all
 4
     other dates in the Court’s Scheduling Order are extended accordingly.
 5

 6   IT IS SO ORDERED.
 7
        Dated:    July 8, 2019                               /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
